 


113 HR 3371 IH: State Loan Access and Student Protection Act
U.S. House of Representatives
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 3371 
IN THE HOUSE OF REPRESENTATIVES 
 
October 29, 2013 
Mr. Hinojosa (for himself and Mr. Castro of Texas) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To exempt certain education loans made by States from certain preferred lender requirements under the Higher Education Act of 1965. 
 
 
1.Short titleThis Act may be cited as the State Loan Access and Student Protection Act.  
2.Exception for certain education loans made by StatesSection 487(h) of the Higher Education Act of 1965 (20 U.S.C. 1094(h)) is amended— 
(1)in paragraph (1)(B)— 
(A)in clause (i), by striking and at the end;  
(B)by inserting and at the end of clause (ii); and  
(C)by inserting after clause (ii), the following: 
 
(iii)in the case of education loans made by a State (and whose terms and conditions are established by the State), which are recommended, promoted, or endorsed by the institution, and that do not meet the requirement of clause (i) with respect to having not less than two lenders of such loans who are not affiliates of each other included on the preferred lender list— 
(I)the institution’s only actions to recommend, promote, or endorse such loans are— 
(aa)informing students and the families of such students about such loans; and 
(bb)providing financial aid packages that include such loans to students who have previously been awarded such loans;  
(II)the terms and conditions of such loans (including interest rates, fees, available repayment and forgiveness options, and such other information as the Secretary determines necessary) are— 
(aa)using the form developed by the Secretary under paragraph (3), disclosed to the borrower and compared to the terms and conditions of a loan made under part D; and 
(bb)at least as favorable to borrowers as the terms and conditions of a loan under made under part D, as determined in accordance with such criteria as may be established by the Secretary; and 
(III)the institution prominently discloses to borrowers the methods and criteria used by the institution to select such loans for the recommendation, promotion, or endorsement described in clause (I).; and 
(2)by adding at the end the following: 
 
(3)Comparison formNot later than 6 months after the date of the enactment of the State Loan Access and Student Protection Act, the Secretary shall develop a form for the purposes of the disclosure and comparison required under paragraph (1)(B)(iii)(II)(aa).  
(4)Rule of constructionNothing in this subsection shall be construed to require an institution to carry out the actions described in items (aa) and (bb) of paragraph (1)(B)(iii)(I).. 
3.Inapplicability of title IV negotiated rulemaking requirement and master calendar exceptionSections 482(c) and 492 of the Higher Education Act of 1965 (20 U.S.C. 1089(c), 1098a) shall not apply to the amendments made by section 2, or to any regulations promulgated under those amendments.  
4.Effective dateThe amendments made by section 2(1) shall be effective with respect to academic year 2014–2015 and each succeeding academic year. 
 
